Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks regarding claim rejections under 35 USC 112(b), have been fully considered, and are persuasive. Therefore, examiner has withdrawn claim rejections under 35 USC 112(b) in view of the amendments. 
Applicant’s remarks regarding claim rejections under 35 USC 103, have been fully considered and are persuasive, therefore, examiner has withdrawn claim rejections under 35 USC 103 in view of applicant’s remarks.
Furthermore, examiners discussed potential rejections under 35 USC 112(b) for the newly proposed claim limitations. More specifically, examiner’s notified applicant about clarity issues regarding the limitations of 
Wherein (i) a first slope of temperature in a first region and a second region of the first period is substantially constant, the temperature in the first region being offset from that in the second region, and (ii) a second slope of temperature in a third region and a fourth region of the second period is substantially constant, the temperature in the third region being offset from that in the fourth region; Wherein the “third” and “fourth” regions of the second period lack antecedent basis, in that, a “first” and “second” region of the second period has not been recited. 
Therefore, applicant and examiners have agreed to an examiner’s amendment, thereby, placing the application in a position of allowability. 



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas G. Bilodeau (Registration No. 43,438) on 08/31/2022.

The application has been amended as follows: 

(Currently Amended) An ultrasonic diagnostic apparatus comprising: a probe head including:
an ultrasonic transducer,
an electronic circuit electrically connected to the ultrasonic transducer,
an internal temperature sensor configured to detect an internal temperature, and
a protective layer having a surface being a transmission-reception wavefront;
a processor configured to estimate a temperature of the transmission-reception wavefront based on a transmission-reception condition and the internal temperature, the processor being configured to estimate a temperature of the transmission-reception wavefront based on a function group including a basic function that is a temperature estimation function for a first period and an auxiliary function that is a temperature estimation function for a second period in which the basic function is not held, wherein the second period is a temperature change period in which changing of temperature occurs faster than a temperature change in the first period, wherein (i) a first slope of temperature in a first region and a second region of the first period is substantially constant, the temperature in the first region being offset from that in the second region, and (ii) a second slope of temperature in a first region and a second region of the second period is substantially constant, the temperature in the  first region being offset from that in the second region; and
an ambient temperature sensor configured to detect an ambient temperature, wherein the processor is configured to estimate the temperature of the transmission-reception wavefront further based on the ambient temperature,
wherein the basic function temperature of the transmission-reception wavefront is a linear expression that estimates the temperature of the transmission-reception wavefront based on power consumption that is based on the transmission-reception condition, the internal temperature, and the ambient temperature, wherein the linear expression is provided by 
TA= α x Tl + C 1 + C2 + C3,
wherein TA is the temperature of the basic function, α is a slope coefficient, T1 is the internal temperature, (C1 + C2 + C3) defines an intercept, C1 is determined by the multiplication of the power consumption by a predetermined coefficient, and C2 is determined by the multiplication of the ambient temperature by a predetermined coefficient, wherein the auxiliary function is a recurrence formula that estimates the temperature of the transmission-reception wavefront based on a previously estimated temperature and a difference between the internal temperature detected at a present time and the previously detected internal temperature, the recurrence formula provided by
TB = Tpre + β x ∆T1,
wherein TB is a temperature of the auxiliary function, Tpre is the previously estimated temperature, ∆T1 is the difference between the internal temperature detected at a present time and the previously detected internal temperature, and p is a slope coefficient, wherein the processor includes a first processor configured to perform the basic function and a second processor configured to perform the auxiliary function.

8. (Currently Amended) A temperature management method comprising:
estimating a temperature of a transmission-reception wavefront being a surface of a protective layer of a probe head, the probe head having an ultrasonic transducer, an electronic circuit, and the protective layer; and
controlling transmission and reception by the estimated temperature,
wherein the estimating includes:
computing a temperature of the transmission-reception wavefront as a first temperature based on a basic function that is a temperature estimation function in a first period,
computing a temperature of the transmission-reception wavefront as a second temperature in a second period based on an auxiliary function that is a temperature estimation function for the second period, and the second period is a temperature change period in which changing in temperature occurs faster than a temperature change in the first period,
wherein (i) a first slope of temperature in a first region and a second region of the first period is substantially constant, the temperature in the first region being offset from that in the second region, and (ii) a second slope of temperature in a first region and a second region of the second period is substantially constant, the temperature in the first region being offset from that in the second region; and
selecting the first temperature or the second temperature as an estimated temperature,
wherein the basic function temperature of the transmission-reception wavefront is a linear expression that estimates the temperature of the transmission-reception wavefront based on power consumption that is based on the transmission-reception condition, an internal temperature, and an ambient temperature, wherein the linear expression is provided by
TA= α x Tl + C 1 + C2 + C3,
wherein TA is the temperature of the basic function, α is a slope coefficient, T1 is the internal temperature, (C1 + C2 + C3) defines an intercept, C1 is determined by the multiplication of the power consumption by a predetermined coefficient, and C2 is determined by the multiplication of the ambient temperature by a predetermined coefficient, wherein the auxiliary function is a recurrence formula that estimates the temperature of the transmission-reception wavefront based on a previously estimated temperature and a difference between the internal temperature detected at a present time and the previously detected internal temperature, the recurrence formula provided by
TB = Tpre + β x ∆T1,
wherein TB is a temperature of the auxiliary function, Tpre is the previously estimated temperature, ∆Ti is the difference between the internal temperature detected at a present time and the previously detected internal temperature, and p is a slope coefficient, wherein the basic function is performed by a first processor and the auxiliary function is performed by a second processor.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither teaches or discloses wherein the linear expression is provided by
TA= α x Tl + C 1 + C2 + C3,
wherein TA is the temperature of the basic function, α is a slope coefficient, T1 is the internal temperature, (C1 + C2 + C3) defines an intercept, C1 is determined by the multiplication of the power consumption by a predetermined coefficient, and C2 is determined by the multiplication of the ambient temperature by a predetermined coefficient, 
wherein the auxiliary function is a recurrence formula…the recurrence formula provided by
TB = Tpre + β x ∆T1,
wherein TB is a temperature of the auxiliary function, Tpre is the previously estimated temperature, ∆Ti is the difference between the internal temperature detected at a present time and the previously detected internal temperature, and p is a slope coefficient among other structural and/or procedural features recited in independent claims 1 and 8 would not have been obvious to those skilled absent impermissible hindsight. 
As concluded from an updated search, the prior art collectively teaches the estimation of a temperature of a transmission-reception wavefront based on a transmission-reception condition and an internal temperature based on basic and auxiliary functions, and the detection of ambient temperatures for the estimation of a transmission reception wavefront further based on the ambient temperature.
However, the prior art collectively does not teach the recited basic and auxiliary equations of independent claims 1 and 8 comprising the recited variables. Therefore, it would not be obvious to one of ordinary skill in the art in view of the prior art of record to perform the estimations claimed in independent claims 1 and 8 shown above, wherein the estimations are performed through the basic and auxiliary equations presented above, in combination with the other features recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793